Name: Commission Regulation (EC) No 792/1999 of 15 April 1999 amending Regulation (EC) No 1300/98 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  processed agricultural produce;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 16. 4. 1999L 101/68 COMMISSION REGULATION (EC) No 792/1999 of 15 April 1999 amending Regulation (EC) No 1300/98 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Regulation (EC) No 2348/ 96 (2), Whereas Commission Regulation (EC) No 2790/94 (3), as last amended by Regulation (EC) No 825/98 (4), lays down the detailed rules for implementation of the specific arrangements for the supply of certain agricultural prod- ucts to the Canary Islands; Whereas Regulation (EC) No 1300/98 (5) establishes the supply balance for milk products for the Canary Islands; whereas that balance may be revised where necessary, by means of adjustments during the year to the quantities, within the total quantity laid down, on the basis of the regions requirements; whereas in order to satisfy the requirements of the Canary Islands for milk products, and in particular liquid milk, concentrated milk and cheese, the quantities set down in the forecast supply balance for these products must be adjusted; whereas Annex IV to Regulation (EC) No 2883/94 should consequently be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 1300/98 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following itspublication in the Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27.6.1992, p. 13. (2) OJ L 320, 11.12.1996, p. 1. (3) OJ L 296, 17.11.1994, p. 23. (4) OJ L 117, 21.4.1998, p. 5. (5) OJ L 180, 24.6.1998, p. 8. EN Official Journal of the European Communities16. 4. 1999 L 101/69 (in tonnes) CN code Designation of goods Quantity ANNEX ANNEX IV Forecast supply balance for milk and milk products for the Canary Islands for the period 1 July 1998 to 30 June 1999 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 103 500 (1) 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 27 500 (2) 0405 Butter and other fats and oils derived from milk; dairy spreads 4 000 0406 Cheeses 0406 30 0406 90 23 0406 90 25 0406 90 27 14 000 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 86 0406 90 87 1 850 0406 90 88 1901 90 99 Milk-based preparations without fat 5 000 (3) 2106 90 92 Milk-based preparations for children not containing milk fat 200 (1) Of which 1 250 tonnes are for the processing and/or packaging sector. (2) Of which 16 000 tonnes are for the processing and/or packaging sector. (3) The entire amount (5 000 tonnes) is for the processing and/or packaging sector.'